TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED MAY 5, 2020



                                     NO. 03-20-00140-CV


                                 Brandon D. Hicks, Appellant

                                                v.

                                  Latisha D. Hicks, Appellee




   APPEAL FROM COUNTY COURT AT LAW NO. 4 OF WILLIAMSON COUNTY
            BEFORE JUSTICES GOODWIN, KELLY, AND SMITH
   DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE SMITH


Having reviewed the record, it appears that the Court lacks jurisdiction over the appeal.

Therefore, the Court dismisses the appeal for want of jurisdiction. Because appellant is indigent

and unable to pay costs, no adjudication of costs is made.